            Case 2:21-cv-00382-RSM Document 15 Filed 07/26/21 Page 1 of 11




 1                                                         HONORABLE RICARDO S. MARTINEZ

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   CHANDLER HOMES, L.L.C., a Washington limited
     liability company,                                             Case No. 2:21-cv-00382-RSM
10
                                                                    MODEL STIPULATED
                                           Plaintiff,
11                                                                  PROTECTIVE ORDER

12          v.                                                      NOTE ON MOTION
                                                                    CALENDAR: July 23, 2021
13   TOLL BROS., INC., a Pennsylvania company,
14                                      Defendant.
15

16
     1.     PURPOSES AND LIMITATIONS
17
            Discovery in this action is likely to involve production of confidential, proprietary, or
18
     private information for which special protection may be warranted. Accordingly, the parties
19
     hereby stipulate to and petition the court to enter the following Stipulated Protective Order. The
20
     parties acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket
21
     protection on all disclosures or responses to discovery, the protection it affords from public
22
     disclosure and use extends only to the limited information or items that are entitled to
23
     confidential treatment under the applicable legal principles, and it does not presumptively
24
     entitle parties to file confidential information under seal.
25

26

     MODEL STIPULATED PROTECTIVE
     ORDER - 1                                                                        K&L GATES LLP
     Case No. 2:21-cv-00382-RSM                                                      925 FOURTH AVENUE
                                                                                          SUITE 2900
                                                                               SEATTLE, WASHINGTON 98104-1158
                                                                                  TELEPHONE: (206) 623-7580
                                                                                   FACSIMILE: (206) 623-7022
            Case 2:21-cv-00382-RSM Document 15 Filed 07/26/21 Page 2 of 11




 1   2.     “CONFIDENTIAL” MATERIAL

 2          “Confidential” material shall include the following documents and tangible things

 3   produced or otherwise exchanged:

 4          a.      Construction and design plans that are not readily available to the public,

 5                  documents containing nonpublic information about consumers, proprietary

 6                  business analysis of developments; and

 7          b.      Paychecks, income statements, tax returns, or other related documents,

 8                  statements, or information, evidencing how much money Sheri Putzke earned as

 9                  an agent for sales of the subject property or properties at issue in this litigation.

10   3.     SCOPE

11          The protections conferred by this agreement cover not only confidential material (as

12   defined above), but also (1) any information copied or extracted from confidential material; (2)

13   all copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,

14   conversations, or presentations by parties or their counsel that might reveal confidential

15   material.

16          However, the protections conferred by this agreement do not cover information that is

17   in the public domain or becomes part of the public domain through trial or otherwise.

18   4.     ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

19          4.1     Basic Principles. A receiving party may use confidential material that is

20   disclosed or produced by another party or by a non-party in connection with this case only for

21   prosecuting, defending, or attempting to settle this litigation. Confidential material may be

22   disclosed only to the categories of persons and under the conditions described in this agreement.

23   Confidential material must be stored and maintained by a receiving party at a location and in a

24   secure manner that ensures that access is limited to the persons authorized under this agreement.

25

26

     MODEL STIPULATED PROTECTIVE
     ORDER - 2                                                                         K&L GATES LLP
     Case No. 2:21-cv-00382-RSM                                                       925 FOURTH AVENUE
                                                                                           SUITE 2900
                                                                                SEATTLE, WASHINGTON 98104-1158
                                                                                   TELEPHONE: (206) 623-7580
                                                                                    FACSIMILE: (206) 623-7022
             Case 2:21-cv-00382-RSM Document 15 Filed 07/26/21 Page 3 of 11




 1           4.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise

 2   ordered by the court or permitted in writing by the designating party, a receiving party may

 3   disclose any confidential material only to:

 4                  (a)     the receiving party’s counsel of record in this action, as well as

 5   employees of counsel to whom it is reasonably necessary to disclose the information for this

 6   litigation;

 7                  (b)     the officers, directors, and employees (including in house counsel) of the

 8   receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties

 9   agree that a particular document or material produced is for Attorney’s Eyes Only and is so

10   designated;

11                  (c)     experts and consultants to whom disclosure is reasonably necessary for

12   this litigation and who have signed the “Acknowledgment and Agreement to Be Bound”

13   (Exhibit A);

14                  (d)     the court, court personnel, and court reporters and their staff;

15                  (e)     copy or imaging services retained by counsel to assist in the duplication

16   of confidential material, provided that counsel for the party retaining the copy or imaging

17   service instructs the service not to disclose any confidential material to third parties and to

18   immediately return all originals and copies of any confidential material;

19                  (f)     during their depositions, witnesses in the action to whom disclosure is

20   reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

21   (Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of

22   transcribed deposition testimony or exhibits to depositions that reveal confidential material

23   must be separately bound by the court reporter and may not be disclosed to anyone except as

24   permitted under this agreement;

25

26

     MODEL STIPULATED PROTECTIVE
     ORDER - 3                                                                        K&L GATES LLP
     Case No. 2:21-cv-00382-RSM                                                      925 FOURTH AVENUE
                                                                                          SUITE 2900
                                                                               SEATTLE, WASHINGTON 98104-1158
                                                                                  TELEPHONE: (206) 623-7580
                                                                                   FACSIMILE: (206) 623-7022
              Case 2:21-cv-00382-RSM Document 15 Filed 07/26/21 Page 4 of 11




 1                   (g)     the author or recipient of a document containing the information or a

 2   custodian or other person who otherwise possessed or knew the information.

 3            4.3    Filing Confidential Material. Before filing confidential material or discussing or

 4   referencing such material in court filings, the filing party shall confer with the designating party,

 5   in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will

 6   remove the confidential designation, whether the document can be redacted, or whether a

 7   motion to seal or stipulation and proposed order is warranted. During the meet and confer

 8   process, the designating party must identify the basis for sealing the specific confidential

 9   information at issue, and the filing party shall include this basis in its motion to seal, along with

10   any objection to sealing the information at issue. Local Civil Rule 5(g) sets forth the procedures

11   that must be followed and the standards that will be applied when a party seeks permission from

12   the court to file material under seal. A party who seeks to maintain the confidentiality of its

13   information must satisfy the requirements of Local Civil Rule 5(g)(3)(B), even if it is not the

14   party filing the motion to seal. Failure to satisfy this requirement will result in the motion to

15   seal being denied, in accordance with the strong presumption of public access to the Court’s

16   files.

17   5.       DESIGNATING PROTECTED MATERIAL

18            5.1    Exercise of Restraint and Care in Designating Material for Protection. Each

19   party or non-party that designates information or items for protection under this agreement must

20   take care to limit any such designation to specific material that qualifies under the appropriate

21   standards. The designating party must designate for protection only those parts of material,

22   documents, items, or oral or written communications that qualify, so that other portions of the

23   material, documents, items, or communications for which protection is not warranted are not

24   swept unjustifiably within the ambit of this agreement.

25

26

     MODEL STIPULATED PROTECTIVE
     ORDER - 4                                                                          K&L GATES LLP
     Case No. 2:21-cv-00382-RSM                                                        925 FOURTH AVENUE
                                                                                            SUITE 2900
                                                                                 SEATTLE, WASHINGTON 98104-1158
                                                                                    TELEPHONE: (206) 623-7580
                                                                                     FACSIMILE: (206) 623-7022
            Case 2:21-cv-00382-RSM Document 15 Filed 07/26/21 Page 5 of 11




 1          Mass, indiscriminate, or routinized designations are prohibited. Designations that are

 2   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

 3   unnecessarily encumber or delay the case development process or to impose unnecessary

 4   expenses and burdens on other parties) expose the designating party to sanctions.

 5          If it comes to a designating party’s attention that information or items that it designated

 6   for protection do not qualify for protection, the designating party must promptly notify all other

 7   parties that it is withdrawing the mistaken designation.

 8          5.2     Manner and Timing of Designations. Except as otherwise provided in this

 9   agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or

10   ordered, disclosure or discovery material that qualifies for protection under this agreement must

11   be clearly so designated before or when the material is disclosed or produced.

12                  (a)     Information in documentary form: (e.g., paper or electronic documents

13   and deposition exhibits, but excluding transcripts of depositions or other pretrial or trial

14   proceedings), the designating party must affix the word “CONFIDENTIAL” to each page that

15   contains confidential material. If only a portion or portions of the material on a page qualifies

16   for protection, the producing party also must clearly identify the protected portion(s) (e.g., by

17   making appropriate markings in the margins).

18                  (b)     Testimony given in deposition or in other pretrial proceedings: the

19   parties and any participating non-parties must identify on the record, during the deposition or

20   other pretrial proceeding, all protected testimony, without prejudice to their right to so designate

21   other testimony after reviewing the transcript. Any party or non-party may, within fifteen days

22   after receiving the transcript of the deposition or other pretrial proceeding, designate portions

23   of the transcript, or exhibits thereto, as confidential. If a party or non-party desires to protect

24   confidential information at trial, the issue should be addressed during the pre-trial conference.

25

26

     MODEL STIPULATED PROTECTIVE
     ORDER - 5                                                                         K&L GATES LLP
     Case No. 2:21-cv-00382-RSM                                                       925 FOURTH AVENUE
                                                                                           SUITE 2900
                                                                                SEATTLE, WASHINGTON 98104-1158
                                                                                   TELEPHONE: (206) 623-7580
                                                                                    FACSIMILE: (206) 623-7022
            Case 2:21-cv-00382-RSM Document 15 Filed 07/26/21 Page 6 of 11




 1                  (c)     Other tangible items: the producing party must affix in a prominent place

 2   on the exterior of the container or containers in which the information or item is stored the word

 3   “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,

 4   the producing party, to the extent practicable, shall identify the protected portion(s).

 5          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

 6   designate qualified information or items does not, standing alone, waive the designating party’s

 7   right to secure protection under this agreement for such material. Upon timely correction of a

 8   designation, the receiving party must make reasonable efforts to ensure that the material is

 9   treated in accordance with the provisions of this agreement.

10   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

11          6.1     Timing of Challenges. Any party or non-party may challenge a designation of

12   confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality

13   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

14   burdens, or a significant disruption or delay of the litigation, a party does not waive its right to

15   challenge a confidentiality designation by electing not to mount a challenge promptly after the

16   original designation is disclosed.

17          6.2     Meet and Confer. The parties must make every attempt to resolve any dispute

18   regarding confidential designations without court involvement. Any motion regarding

19   confidential designations or for a protective order must include a certification, in the motion or

20   in a declaration or affidavit, that the movant has engaged in a good faith meet and confer

21   conference with other affected parties in an effort to resolve the dispute without court action.

22   The certification must list the date, manner, and participants to the conference. A good faith

23   effort to confer requires a face-to-face meeting or a telephone conference.

24          6.3     Judicial Intervention. If the parties cannot resolve a challenge without court

25   intervention, the designating party may file and serve a motion to retain confidentiality under

26

     MODEL STIPULATED PROTECTIVE
     ORDER - 6                                                                         K&L GATES LLP
     Case No. 2:21-cv-00382-RSM                                                       925 FOURTH AVENUE
                                                                                           SUITE 2900
                                                                                SEATTLE, WASHINGTON 98104-1158
                                                                                   TELEPHONE: (206) 623-7580
                                                                                    FACSIMILE: (206) 623-7022
            Case 2:21-cv-00382-RSM Document 15 Filed 07/26/21 Page 7 of 11




 1   Local Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of

 2   persuasion in any such motion shall be on the designating party. Frivolous challenges, and those

 3   made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on

 4   other parties) may expose the challenging party to sanctions. All parties shall continue to

 5   maintain the material in question as confidential until the court rules on the challenge.

 6   7.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

 7   LITIGATION

 8          If a party is served with a subpoena or a court order issued in other litigation that

 9   compels disclosure of any information or items designated in this action as

10   “CONFIDENTIAL,” that party must:

11                  (a)     promptly notify the designating party in writing and include a copy of

12   the subpoena or court order;

13                  (b)     promptly notify in writing the party who caused the subpoena or order to

14   issue in the other litigation that some or all of the material covered by the subpoena or order is

15   subject to this agreement. Such notification shall include a copy of this agreement; and

16                  (c)     cooperate with respect to all reasonable procedures sought to be pursued

17   by the designating party whose confidential material may be affected.

18   8.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

19          If a receiving party learns that, by inadvertence or otherwise, it has disclosed

20   confidential material to any person or in any circumstance not authorized under this agreement,

21   the receiving party must immediately (a) notify in writing the designating party of the

22   unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the

23   protected material, (c) inform the person or persons to whom unauthorized disclosures were

24   made of all the terms of this agreement, and (d) request that such person or persons execute the

25   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.

26

     MODEL STIPULATED PROTECTIVE
     ORDER - 7                                                                       K&L GATES LLP
     Case No. 2:21-cv-00382-RSM                                                     925 FOURTH AVENUE
                                                                                         SUITE 2900
                                                                              SEATTLE, WASHINGTON 98104-1158
                                                                                 TELEPHONE: (206) 623-7580
                                                                                  FACSIMILE: (206) 623-7022
            Case 2:21-cv-00382-RSM Document 15 Filed 07/26/21 Page 8 of 11




 1   9.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

 2   MATERIAL

 3          When a producing party gives notice to receiving parties that certain inadvertently

 4   produced material is subject to a claim of privilege or other protection, the obligations of the

 5   receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This

 6   provision is not intended to modify whatever procedure may be established in an e-discovery

 7   order or agreement that provides for production without prior privilege review. The parties

 8   agree to the entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.

 9   10.    NON TERMINATION AND RETURN OF DOCUMENTS

10          Within 60 days after the termination of this action, including all appeals, each receiving

11   party must return all confidential material to the producing party, including all copies, extracts

12   and summaries thereof. Alternatively, the parties may agree upon appropriate methods of

13   destruction.

14          Notwithstanding this provision, counsel are entitled to retain one archival copy of all

15   documents filed with the court, trial, deposition, and hearing transcripts, correspondence,

16   deposition and trial exhibits, expert reports, attorney work product, and consultant and expert

17   work product, even if such materials contain confidential material.

18          The confidentiality obligations imposed by this agreement shall remain in effect until a

19   designating party agrees otherwise in writing or a court orders otherwise.

20

21                  IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

22
     DATED: July 23, 2021                          By /s/ Brian M. Muchnisky
23                                                      Brian M. Muchinsky, WSBA No. 31860
                                                        Brittany J. Faulkner, WSBA No. 54457
24                                                      10500 NE 8th Street Ste 930
                                                        Bellevue, WA 98004
25
                                                        Phone: (425) 289-5555
26

     MODEL STIPULATED PROTECTIVE
     ORDER - 8                                                                       K&L GATES LLP
     Case No. 2:21-cv-00382-RSM                                                     925 FOURTH AVENUE
                                                                                         SUITE 2900
                                                                              SEATTLE, WASHINGTON 98104-1158
                                                                                 TELEPHONE: (206) 623-7580
                                                                                  FACSIMILE: (206) 623-7022
            Case 2:21-cv-00382-RSM Document 15 Filed 07/26/21 Page 9 of 11




 1                                                     Email: bmuchinsky@noldmuchlaw.com
                                                              bfaulkner@noldmuchlaw.com
 2
                                                       Attorneys for Plaintiff Chandler Homes,
 3
                                                       L.L.C.
 4

 5   DATED: July 23, 2021                         By /s/ Peter A. Talevich
                                                       Peter A. Talevich, WSBA No. 42644
 6                                                     Ryan Hebert, WSBA No. 51294
                                                       925 Fourth Avenue, Suite 2900
 7                                                     Seattle, WA 98104
                                                       Phone: (206) 623-7580
 8                                                     E-mail: peter.talevich@klgates.com
 9                                                              ryan.hebert@klgates.com

10                                                     Attorneys for Defendant Toll Bros., Inc.

11
            PURSUANT TO STIPULATION, IT IS SO ORDERED
12
            IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of
13
     any documents in this proceeding shall not, for the purposes of this proceeding or any other
14
     federal or state proceeding, constitute a waiver by the producing party of any privilege
15
     applicable to those documents, including the attorney-client privilege, attorney work-product
16
     protection, or any other privilege or protection recognized by law.
17
18          DATED this 26th day of July, 2021.
19

20

21

22
                                                  A
                                                  RICARDO S. MARTINEZ
23                                                CHIEF UNITED STATES DISTRICT JUDGE

24

25

26

     MODEL STIPULATED PROTECTIVE
     ORDER - 9                                                                    K&L GATES LLP
     Case No. 2:21-cv-00382-RSM                                                  925 FOURTH AVENUE
                                                                                      SUITE 2900
                                                                           SEATTLE, WASHINGTON 98104-1158
                                                                              TELEPHONE: (206) 623-7580
                                                                               FACSIMILE: (206) 623-7022
          Case 2:21-cv-00382-RSM Document 15 Filed 07/26/21 Page 10 of 11




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17
18

19

20

21

22

23

24

25

26

     MODEL STIPULATED PROTECTIVE
     ORDER - 10                                                    K&L GATES LLP
     Case No. 2:21-cv-00382-RSM                                   925 FOURTH AVENUE
                                                                       SUITE 2900
                                                            SEATTLE, WASHINGTON 98104-1158
                                                               TELEPHONE: (206) 623-7580
                                                                FACSIMILE: (206) 623-7022
             Case 2:21-cv-00382-RSM Document 15 Filed 07/26/21 Page 11 of 11




 1                                             EXHIBIT A

 2                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3           I, ____________________________________ [print or type full name], of

 4   ____________________________________ [print or type full address], declare under penalty

 5   of perjury that I have read in its entirety and understand the Stipulated Protective Order that

 6   was issued by the United States District Court for the Western District of Washington on

 7   ______, 2021, in the case of Chandler Homes, L.L.C. v Toll Bros., Inc., Case No. 2:21-cv-

 8   00382-RSM. I agree to comply with and to be bound by all the terms of this Stipulated

 9   Protective Order and I understand and acknowledge that failure to so comply could expose me

10   to sanctions and punishment in the nature of contempt. I solemnly promise that I will not

11   disclose in any manner any information or item that is subject to this Stipulated Protective Order

12   to any person or entity except in strict compliance with the provisions of this Order.

13           I further agree to submit to the jurisdiction of the United States District Court for the

14   Western District of Washington for the purpose of enforcing the terms of this Stipulated

15   Protective Order, even if such enforcement proceedings occur after termination of this action.

16   Date:

17   City and State where sworn and signed:

18   Printed name:

19   Signature:

20

21

22

23

24

25

26

     MODEL STIPULATED PROTECTIVE
     ORDER - 11                                                                      K&L GATES LLP
     Case No. 2:21-cv-00382-RSM                                                     925 FOURTH AVENUE
                                                                                         SUITE 2900
                                                                              SEATTLE, WASHINGTON 98104-1158
                                                                                 TELEPHONE: (206) 623-7580
                                                                                  FACSIMILE: (206) 623-7022
